DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

1-6, 10-12 rejected under 35 U.S.C. 103(a) as being unpatentable over VON KANEL (U.S. Patent Application Publication 2019/0043914, hereinafter referred to as VON KANEL) in view of Or-Bach et al. (U.S. Patent Application Publication 2017/0179155, hereinafter referred to as Or-Bach).
As to claim 1, VON KANEL teach 1. A method for processing a first substrate and a second substrate, comprising: providing an oxide surface layer on at least one of the first substrate and the second substrate; fusion bonding the first substrate and the second substrate; and debonding the first substrate and the second substrate. [Fig. 5~6; ¶0058]
VON KANEL may not explicitly teach through the use of an oxide etchant.
Or-Bach teaches this limitation [Fig7; ¶0057]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of VON KANEL and Or-Bach to “use an oxide etchant" in VON KANEL according to Or-Bach, for the further advantage of “utilizing known method of selective oxide removal”. […The bond release, or debond, may utilize a wet chemical etch of the bonding oxides, such as layer transfer substrate bonding oxide 702 and carrier substrate bonding oxide 708, which may include, for example, 20:1 buffered H2O:HF, or vapor HF, or other debond/release etchants that may selectively etch the bonding oxides over the desired transfer layer 714 and acceptor wafer or substrate 720 material (which may include monocrystalline silicon)… ¶0057]
As to claim 2, VON KANEL and Or-Bach teach 2. The method of claim 1, wherein the oxide surface layer comprises a low density silicon oxide. [Or-Bach ¶0053]
As to claim 3, VON KANEL and Or-Bach teach 3. The method of claim 2, wherein the oxide etchant comprises hydrofluoric acid. [Or-Bach ¶0057]
As to claim 4, VON KANEL and Or-Bach teach 4. The method of claim 3, wherein the oxide etchant comprises diluted hydrofluoric acid. [Or-Bach ¶0057]
As to claim 5, VON KANEL and Or-Bach teach 5. The method of claim 1, wherein the first substrate has a first oxide surface layer and the second substrate has a second oxide surface layer. [VON KANEL Fig. 5~6; ¶0058]
As to claim 6, VON KANEL and Or-Bach teach 6. The method of claim 5, wherein the first oxide surface layer comprises a low density silicon oxide and the second oxide surface layer comprises a low density silicon oxide. [Or-Bach ¶0053]
As to claim 10, VON KANEL and Or-Bach and Luo teach 10. The method of claim 1, wherein the oxide etchant comprises a wet oxide etchant. [Or-Bach ¶0057]
As to claim 11, VON KANEL and Or-Bach and Luo teach 11. The method of claim 10, wherein the first substrate has a first oxide surface layer and the second substrate has a second oxide surface layer. [VON KANEL Fig. 5~6; ¶0058]
As to claim 12, VON KANEL and Or-Bach and Luo teach 12. The method of claim 11, wherein the first oxide surface layer comprises a low density silicon oxide and the second oxide surface layer comprises a low density silicon oxide. [Or-Bach ¶0053]
3.	Claim 7-9, 13, 14 rejected under 35 U.S.C. 103(a) as being unpatentable over VON KANEL in view of Or-Bach et al. further in view of Luo et al. (U.S. Patent Application Publication 2020/0075444, hereinafter referred to as Luo).
As to claim 7, VON KANEL and Or-Bach may not teach 7. The method of claim 6, wherein the fusion bonding forms Si-O-Si bonds.
Luo teaches this limitation [¶0027]
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of VON KANEL and Or-Bach and Luo to “forming Si--O--Si covalent bonds " in VON KANEL and Or-Bach according to Luo, for the further advantage of “utilizing known Si--O--Si covalent bonds”. […In one embodiment, the first oxide layer 350 is made of silicon oxide.  By selecting silicon oxide material, the device wafer 300 and the chips may be bonded by forming Si--O--Si 
As to claim 8, VON KANEL and Or-Bach and Luo teach 8. The method of claim 7, wherein the oxide etchant comprises a wet oxide etchant. [Or-Bach ¶0057]
As to claim 9, VON KANEL and Or-Bach and Luo teach 9. The method of claim 8, wherein the oxide etchant comprises hydrofluoric acid. [Or-Bach ¶0057]
As to claim 13, VON KANEL and Or-Bach and Luo teach 13. The method of claim 12, wherein the fusion bonding forms Si-O-Si bonds. [Luo ¶0027]
As to claim 14, VON KANEL and Or-Bach and Luo teach 14. The method of claim 13, wherein the oxide etchant comprises hydrofluoric acid. [Or-Bach ¶0057]
Conclusion
Claims 1-14 are rejected as explained above.
The prior art made of record in the PTO-892 form and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAEHWAN OH whose telephone number is (571) 270-5800.  The examiner can normally be reached on Monday - Friday 9:00 AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272-24292429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAEHWAN OH/
Primary Examiner, Art Unit 2816